Title: Thomas Jefferson to William Wirt and George Hay, 19 May 1810
From: Jefferson, Thomas
To: Wirt, William,Hay, George


          
            Dear Sir
            
          Monticello
          May 19. 10.
          
          
		    I recieved yesterday a letter from mr Wickham informing me that Edward Livingston had by letter desired him to issue a writ of Trespass on the case against me in the Federal district court of this state. I inferred from mr Wickham’s letter that he was not engaged for the plaintiff, and in answering his letter therefore, I requested his aid for myself, & further that he would be so good as to ask the same favor
			 
                  of yourself & mr 
		  
          {
          WirtHay
          }
	  
                  as the bearer of the letter was waiting for the answer. this I hope he has done, & the object of
			 the present is to repeat the request myself. I have no information of the ground of action & can only conjecture that it must be some act of mine, as President, respecting the Batture of N. Orleans. as soon as it shall be explained to me I shall make out a statement of the case for your government in pleading. as it was a public act & duly sanctioned, I presume the government will
			 take it off my hands, expecting however my information & attention to it. Livingston residing out of the state & being bankrupt, I must pray you to call for security for the costs in the first place; & also that on any delay or failure in pleading which may
			 authorize a dismission of his action, it be dismissed. the nature of the suit as well as my duty to the public, requires this
			 of me; & altho’ it may be contrary to the courtesy of the bar
			 towards
			 one another, yet you may stand justified to your brethren by the positive instructions recieved. it will be important that I should recieve a copy of his declaration, & any other information
			 as
			 to the ground of action as soon as possible. 
		   Accept the assurances of my great esteem & respect.
          
        Th: Jefferson
        